PER CURIAM:
This case involves a petition for the enforcement of an order of the National Labor Relations Board (the Board), as authorized by § 10(e) of the National Labor Relations Act, 29 U.S.C. § 160(e) (1970). The Board found that the Respondent union had engaged in conduct violative of sections 8(b)(2) and 8(b)(1)(A) and section 8(b)(1)(B) by refusing to accept valid travel cards presented to it by members of sister locals, in contravention of the constitution and by-laws of the United Association of Plumbers and Pipefitters Industry, and by attempting to cause the discharge of *1105members of the sister locals from the employ of the McCally Company. We conclude that there is substantial evidence disclosed by the record to support the Board’s findings and conclusions. The order will be enforced.